Citation Nr: 1454519	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  06-19 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to a disability rating greater than 40 percent for the service-connected lower back disc pathology, root irritation at L5 (lower back disorder).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

4.  Entitlement to service connection for a disorder of the penis, to include as secondary to the lower back disability.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to October 1981, and from November 1990 to September 1991.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In two separate remands in May 2013, the Board remanded the claims on appeal for further development.  The claims were denied in a March 2014 supplemental statement of the case, and the case is again before the Board for further appellate proceedings.  

Regarding the appeal for entitlement to service connection for a right shoulder disability, the Veteran was afforded a Board hearing in September 2012 that was presided over by a Veterans Law Judge who has since retired.  In October 2014, the Board sent the Veteran a letter that provided him the opportunity to testify at another hearing, and in November 2014, the Veteran submitted a request for a new Board hearing regarding this issue.  The Board notes that the Veteran is represented by the same organization for all claims on appeal.  Accordingly, the Board will not address the appeal for entitlement to service connection for a right shoulder disability in a separate decision, and will address all claims on appeal in this decision and remand.   

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The issue of entitlement for education benefits for the Veteran's child has been raised by the record, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  See September 2014 Request for Approval of School Attendance.  The Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action.  

The issues of (a) entitlement to service connection for a right shoulder disability; (b) entitlement to a disability rating greater than 40 percent for the service-connected lower back disorder; and (c) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

In September 2012, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for a disorder of the penis, to include as secondary to the lower back disability, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran of entitlement to service connection for a disorder of the penis, to include as secondary to the lower back disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn in writing the appeal of entitlement to service connection for a disorder of the penis, to include as secondary to the lower back disability.  See Veteran statement dated September 2012 (but apparently received with or around the same time as the Veteran's representative's August 2014 Form 646).  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for a disorder of the penis, to include as secondary to the lower back disability, is dismissed.


REMAND

In May 2013, the Board remanded the appeals of entitlement to a disability rating greater than 40 percent for the service-connected lower back disorder, and entitlement to a TDIU, and the Board directed the AOJ to clarify with the Veteran whether he desires to a travel Board or videoconference Board hearing, and then to schedule the Veteran for such a hearing.  In January 2014, the AOJ sent a letter to the Veteran requesting him to clarify whether he desires to a travel Board or videoconference Board hearing.  In February 2014, the Veteran submitted a written request for a videoconference hearing before the Board.  However, no videoconference hearing before the Board was scheduled for the Veteran.  Accordingly, the AOJ's actions are not in conformity with the Board's May 2013 remand directives, and the case must be returned to the AOJ so that a Board hearing may be scheduled.  Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the appeal for entitlement to service connection for a right shoulder disability, the Veteran was afforded a Board hearing in September 2012 that was presided over by a Veterans Law Judge who has since retired.  In October 2014, the Board sent the Veteran a letter that provided him the opportunity to testify at another hearing, and in November 2014 the Veteran submitted a request for a new Board hearing.  However, he indicated that he desires a travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Clarify with the Veteran whether he desires a travel Board hearing or a videoconference Board hearing to address all the issues on appeal.  Thereafter, schedule the Veteran for such a hearing and process the appeal in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


